UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2015 OR oTransition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number 0-13928 U.S. GLOBAL INVESTORS, INC. (Exact name of registrant as specified in its charter) Texas 74-1598370 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7900 Callaghan Road San Antonio, Texas 78229-1234 (Zip Code) (Address of principal executive offices) (210) 308-1234 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x On November 2, 2015, there were 13,866,421 shares of Registrant’s class A nonvoting common stock issued and 13,239,021 shares of Registrant’s class A nonvoting common stock issued and outstanding, no shares of Registrant’s class B nonvoting common shares outstanding, and 2,069,127 shares of Registrant’s class C voting common stock issued and outstanding. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 ITEM1. FINANCIAL STATEMENTS 1 CONSOLIDATED BALANCE SHEETS 1 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) 2 CONSOLIDATED STATEMENTS COMPREHENSIVE INCOME (LOSS)(UNAUDITED) 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM4. CONTROLS AND PROCEDURES 23 PART II. OTHER INFORMATION 24 ITEM1A. RISK FACTORS 24 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM5. OTHER INFORMATION 24 ITEM6. EXHIBITS 25 SIGNATURES 26 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS September 30, 2015 June 30, 2015 (UNAUDITED) Assets (dollars in thousands) Current Assets Cash and cash equivalents $ $ Trading securities, at fair value Receivables Prepaid expenses Total Current Assets Net Property and Equipment Other Assets Investment securities available-for-sale, at fair value Other investments Intangible assets, net 30 41 Other assets, long term 32 33 Total Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ $ Accrued compensation and related costs Dividends payable Other accrued expenses Total Current Liabilities Commitments and Contingencies (Note 11) Shareholders' Equity Common stock (class A) - $0.025 par value; nonvoting; authorized, 28,000,000 shares; issued, 13,866,421at September 30, 2015,and June 30, 2015 Common stock (class B) - $0.025 par value; nonvoting; authorized, 4,500,000 shares; no shares issued - - Convertible common stock (class C) - $0.025 par value; voting; authorized, 3,500,000 shares; issued, 2,069,127 shares at September 30, 2015, and June 30, 2015 52 52 Additional paid-in-capital Treasury stock, class A shares at cost; 610,977 and 555,786 shares at September 30, 2015, and June 30, 2015, respectively ) ) Accumulated other comprehensive loss, net of tax ) ) Retained earnings Total U.S. Global Investors Inc. Shareholders' Equity Non-Controlling Interest in Subsidiary Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 1 Table of Contents CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, (dollars in thousands, except per share data) Operating Revenues Advisory fees $ $ Distribution fees Administrative services fees Shareholder services fees Operating Expenses Employee compensation and benefits General and administrative Platform fees Advertising 94 Depreciation 80 83 Operating Loss ) ) Other Income Investment income Total Other Income Loss Before Income Taxes ) ) Provision for Federal Income Taxes Tax expense (benefit) 11 (7 ) Net Loss ) ) Less: Net Income Attributable to Non-Controlling Interest 3 39 Net Loss Attributable to U.S. Global Investors, Inc. $ ) $ ) Basic Net Loss per Share $ ) $ ) Diluted Net Loss per Share $ ) $ ) Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. Page 2 Table of Contents CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS)(UNAUDITED) Three Months Ended September 30, (dollars in thousands) Net Loss Attributable to U.S. Global Investors, Inc. $ ) $ ) Other Comprehensive Income (Loss), Net of Tax: Unrealized losses on available-for-sale securities arising during period ) ) Less:reclassification adjustment for gains/losses included in net income ) ) Net change from available-for-sale investments, net of tax ) ) Foreign currency translation adjustment ) ) Other Comprehensive Loss ) ) Comprehensive Loss ) ) Less: Comprehensive Loss Attributable to Non-Controlling Interest ) ) Comprehensive Loss Attributable to U.S. Global Investors, Inc. $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. Page 3 Table of Contents CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended September 30, (dollars in thousands) Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 80 83 Net recognized loss on disposal of fixed assets - 26 Net recognized gain on securities ) ) Provision for deferred taxes - 3 Stock bonuses 8 3 Changes in operating assets and liabilities: Accounts receivable Prepaid and other assets 82 Trading securities Accounts payable and accrued expenses ) ) Total adjustments ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchase of property and equipment (5
